FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EKO SETYAWAN,                                    No. 09-71317

               Petitioner,                       Agency No. A095-634-622

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN , and LEAVY, Circuit Judges.

       Eko Setyawan, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings and review de novo

its legal conclusions. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008). We deny in part and dismiss in part the petition for review.

      Setyawan does not challenge the agency’s dispositive finding that his

application for asylum was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed

abandoned). Accordingly, his asylum claim fails.

      Setyawan does not contend he suffered past persecution, but fears future

persecution because unknown assailants sexually assaulted his daughter and

burned down his brother’s church. Substantial evidence supports the agency’s

finding that he does not have a clear probability of future persecution because he

did not establish he faces any particular threat. See Wakkary v. Holder, 558 F.3d

1049, 1065-66 (9th Cir. 2009) (a withholding of removal applicant must establish

that it is more likely than not that he would be subject to persecution on one of the

specified grounds). We reject Setyawan’s contention that the BIA erred in not

referencing Sael v. Ashcroft, 386 F.3d 922 (9th Cir. 2004), because the BIA

analyzed his claim under a disfavored group analysis. Accordingly, Setyawan’s

withholding of removal claim fails.




                                                                                09-71317
      Finally, we lack jurisdiction to consider petitioner’s claim that the IJ applies

different standards of proof to different cases in a way favorable to the government

because petitioner did not raise this claim to the BIA. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                                                                09-71317